 Case 1:99-mc-09999 Document 981 Filed 09/03/20 Page 1 of 13 PageID #: 97850




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

 JEFFERY R. WERNER,                                   : CIVIL ACTION NO.:
                                                      :
                         Plaintiff,                   :
                 v.                                   :
                                                      :
HIVE MEDIA GROUP, LLC, and                            : JURY TRIAL DEMANDED
KIPZO, LLC,                                           :
                                                      :
                        Defendants.                   :

             CIVIL ACTION COMPLAINT FOR COPYRIGHT INFRINGEMENT

        Plaintiff, Jeffery R. Werner (“Mr. Werner”) alleges as follows:

                                      NATURE OF THE ACTION

        1.      Plaintiff brings this Complaint for direct, contributory, and vicarious copyright

infringement against the Defendants under the copyright laws of the United States, 17 U.S.C. §

101, et seq., requesting actual or statutory damages stemming from Defendants’ for-profit,

unauthorized exploitation of Mr. Werner’s copyrighted photographic images.

                                             PARTIES

        2.      Plaintiff, Jeffery R. Werner, is an individual residing at 4910 1/4 McConnell

Ave., Los Angeles, California 90066. He is the owner of the copyrights to the photographs that

are the subject of this action.

        3.      Upon information and belief Defendant, Hive Media Group, LLC, individually

and doing business as, inter alia, “Trend-Chaser.com”, “Buzznet.com”, “Bavardist.com”,

“Giveitlove.com”, “Ricklaxpresents.com”, “Auntyacid.com” and “Japacrunch.com”

(collectively “Hive”), is a Delaware limited liability company with its principal place of

business located at 5760 Fleet Street, Suite 220, Carlsbad, CA 92008 (mailing address 1345

Encinitas Blvd #828, Encinitas, CA 92024).



                                                  1
 Case 1:99-mc-09999 Document 981 Filed 09/03/20 Page 2 of 13 PageID #: 97851




       4.      Upon information and belief Defendant, Kipzo, LLC, doing business as “Trend-

Chaser.com,” is a Delaware limited liability company with its principal place of business

located at 29991 Canyon Hills Rd Suite 1709-7001, Lake Elsinore, CA 92532.

       5.      Hive Media Group, LLC’s registered agent for service of process is Corporation

Service Company, 251 Little Falls Drive, Wilmington, Delaware 19808.

       6.      Kipzo, LLC’s registered agent is Corporation Service Company, 251 Little Falls

Drive, Wilmington, Delaware 19808.

                                JURISDICTION AND VENUE

       7.      This Court has subject matter jurisdiction over the copyright infringement

claims, with jurisdiction vested in this Court pursuant to 28 U.S.C. § 1331 (federal question

jurisdiction) and 28 U.S.C. § 1338(a) (acts of Congress relating to copyrights).

       8.      This Court has general personal jurisdiction over the Defendants because they

are incorporated (or otherwise formed) in the state of Delaware.

       9.      Venue in this judicial district is proper under 28 U.S.C. § 1400(a) (venue in

copyright actions) in that each Defendant resides and may be found in this District in which it

is incorporated. In addition, venue is proper under 28 U.S.C. §1391(b) (Defendants’ residence)

because Defendants are incorporated or otherwise formed under the laws of the state of

Delaware. Additionally, on information and belief, Defendants have committed acts of direct

and indirect infringement in this District by displaying infringing works in Delaware.

                    FACTS COMMON TO ALL CLAIMS FOR RELIEF

                                         Plaintiff’s Work

       10.     Mr. Werner has over 35 years of experience as a professional photographer. His

work has appeared in magazines world-wide as covers, features, and editorial coverage in




                                                2
 Case 1:99-mc-09999 Document 981 Filed 09/03/20 Page 3 of 13 PageID #: 97852




publications such as Life, Time, Newsweek, People, Marie Claire, FHM, Smithsonian, Playboy,

Maxim, In Touch, Daily Mail, Penthouse, Psychology Today, Stern, Country Weekly, Page Six

Sunday Magazine (NY Post), and many others.

       11.    Mr. Werner is also well-known for his work with exotic animals, celebrities in

their homes, remote aboriginal peoples, sideshow eccentrics, and people who have overcome

incredible obstacles. Mr. Werner has a growing “outsider art” reputation, and his work was the

subject of a retrospective gallery exhibition at the Annenberg Space for Photography in Los

Angeles.

                        HIVE’S COPYRIGHT INFRINGEMENTS

                                Giraffe Woman Photographs

       12.    In May, 2014, Mr. Werner contracted to create one or more photo features of

Sydney Smith, who was called the “Giraffe Woman” because she attempted to stretch her

neck with rings for several years. Mr. Werner conducted three photo shoots of Ms. Smith

in November 2014, May 2016, and November 2016. In course of those three shoots Mr.

Werner created several photographs of Sydney Smith (the “Giraffe Woman Photographs”).

       13.    On May 19, 2016 Mr. Werner registered with the Copyright Office a

collection of photographs titled “Giraffe Woman Stills” as VAu 1-253-880. See registration

with relevant deposit image at Exhibit “1” (“First Giraffe Woman Photographs”).

       14.    On November 22, 2016 Mr. Werner registered with the Copyright Office a

collection of photographs titled “Giraffe Woman Without Rings” as VAu 1-276-595. See

registration with relevant deposit images at Exhibit “2” (“Second Giraffe Woman

Photographs”).

       15.    The Giraffe Woman photos were licensed to the Daily Mail.



                                               3
 Case 1:99-mc-09999 Document 981 Filed 09/03/20 Page 4 of 13 PageID #: 97853




                 Trendchaser Infringed the Giraffe Woman Photographs

       16.    On July 12, 2018 Trendchaser.com published an article that copied one of

the Second Giraffe Woman Photographs displayed at the URL address https://www.trend-

chaser.com/amazing/after-five-years-of- stretching-her-neck-giraffe-woman- finally-shed-her-

rings/. See Exhibit “3” (“Trendchaser Giraffe Woman Accused Work”) and Exhibit “4”

(publication date shown in page source).

       17.    In addition to its publication of a copy of a Second Giraffe Woman

Photograph, Trendchaser.com recopied and stored the image on its server at a separate

URL address. See Exhibit “5” (“Trendchaser Stored Giraffe Woman Copy”).

       18.    Trendchaser.com had no license to copy, display, or store a Giraffe Woman

Photograph.

                   Buzznet Infringed the Giraffe Woman Photographs

       19.    On September 27, 2019 Buzznet.com published an article that copied one of

the Second Giraffe Woman Photographs displayed at the URL address

https://www.buzznet.com/2019/09/after- five-years-of-stretching-her-neck-giraffe- woman-

finally-shed-her-rings. See Exhibit “6” (“Buzznet Giraffe Woman Accused Work”) and

Exhibit “7” (publication date shown in page source).

       20.    In addition to its publication of a copy of a Second Giraffe Woman

Photograph, Buzznet.com recopied and stored the image on its server at a separate URL

address. See Exhibit “8” (“Buzznet Stored Giraffe Woman Copy”).

       21.    Buzznet.com had no license to display, copy, or store a Giraffe Woman

Photograph.

              Rick Lax Presents Infringed the Giraffe Woman Photographs


                                              4
 Case 1:99-mc-09999 Document 981 Filed 09/03/20 Page 5 of 13 PageID #: 97854




       22.    On October 4, 2018 Ricklaxpresents.com published an article that copied

one image from the First Giraffe Woman Photographs and two images from the Second

Giraffe Woman Photographs. The copies were displayed at the URL address

https://www.ricklaxpresents.com/life/giraffe-girl-finally-removed-the-neck-rings-shed-

worn-for-five-years/. See Exhibit “9” (“Ricklaxpresents Giraffe Woman Accused Work”

excerpted in relevant part) and Exhibit “10” (publication date shown in page source).

       23.     In addition to its publication of copies taken from the Giraffe Woman

Photographs, Ricklaxpresents.com recopied and stored the image on its server at a separate

URL address. See Exhibit “11” (“Ricklaxpresents Stored Giraffe Woman Copies”).

       24.    Ricklaxpresents.com had no license to display, copy, or store any Giraffe

Woman Photographs.

                  Auntyacid Infringed the Giraffe Woman Photographs

       25.    On October 4, 2018 auntyacid.com published an article that copied one

image from the First Giraffe Woman Photographs and two images from the Second Giraffe

Woman Photographs. The copies were displayed at the URL address

https://blog.auntyacid.com/entertainment/this-is-what-it-looks-like-when-a-person-wears-

elongating-neck-rings-for-five-years/?view-all See Exhibit “12” (“Auntyacid Giraffe

Woman Accused Work” excerpted in relevant part) and Exhibit “13” (publication date

shown in page source).

       26.    In addition to its publication of copies taken from the Giraffe Woman

Photographs, auntyacid.com recopied and stored the image on its server at a separate URL

address. See Exhibit “14” (“Auntyacid Stored Giraffe Woman Copies”).

       27.    Auntyacid.com had no license to display, copy, or store any Giraffe Woman


                                              5
 Case 1:99-mc-09999 Document 981 Filed 09/03/20 Page 6 of 13 PageID #: 97855




Photographs.

                                 Surfing Goat Photographs

       28.     On or about January, 2012, Mr. Werner produced a photo shoot at Pismo

Bay, California, depicting a surfing goat named “Goatee.”

       29.     Mr. Werner registered his work with the Copyright Office on February 1,

2012 as VAu 1-803-445 (the “Surfing Goat Photograph”). See certificate and relevant

deposits at Exhibit “15.”

       30.     The Surfing Goat photos were licensed to magazines, newspapers and/or TV

outlets around the world, including In Touch Weekly, New York Post, The Sun (U.K.), Die

Aktuelle (Germany), This Week (U.K.), Expressen Bild (Sweden), The Independent

Newspaper (U.K.), Mehr Spag (Germany), and The Press Association (U.K.), the Daily

Mail (U.K.), The Telegraph (U.K.), The Sunday Times (U.K.), Pick Me Up Magazine

(U.K.), ITV This Morning (U.K.), Tidnings AB Metro (Sweden), Weekend Magazine

(Austria), Expressen Bild (Sweden), Bauer Polska (Poland), and Media 24 (South Africa).

                  Trendchaser Infringement of Surfing Goat Photographs

       31.     On May 15, 2017 Trendchaser.com published an article that copied one of

the Surfing Goat Photographs displayed at the URL address https://www.trend-

chaser.com/animals/dont-eat-these-40- cute-pets/13/. See Exhibit “16” (“Trendchaser

Surfing Goat Accused Work” excerpted in relevant part) and Exhibit “17” (publication date

shown in page source).

       32.     In addition to its publication of the Surfing Goat Photograph,

Trendchaser.com recopied and stored the image on its server at a separate URL address.

See Exhibit “18” (Trendchaser Stored Surfing Goat Copy”).


                                               6
 Case 1:99-mc-09999 Document 981 Filed 09/03/20 Page 7 of 13 PageID #: 97856




       33.     Trendchaser.com had no license to display, copy, or store the Surfing Goat

Photographs.

                               Airplane Home Photographs

       34.     On June 9, 2014, Mr. Werner registered with the Copyright Office a

collection of photographs titled “Airplane Home – Stills” as VA 1‐917‐856. See

registration with relevant deposit image at Exhibit “19” (“Airplane Home Photograph”).

       35.     The Airplane Home photos were licensed to magazines, newspapers and/or

TV outlets around the world, including Expressen Bild (Sweden), Egmont Kids Media

Nordic AS (Norway), Fakt On Line (Poland), Northern & Shell Daily Express (U.K.), and

The Telegraph (U.K.).

                   Bavardist Infringed the Airplane Home Photographs

       36.     On October 24, 2019 Bavardist.com published an article that copied eight of

the Airplane Home Photographs displayed at the URL address https://www.bavardist.com

/life/man- converted-a-boeing-727-into-his-home- in-the-woods/. See Exhibit “20”

(“Trendchaser Surfing Goat Accused Work” excerpted in relevant part) and Exhibit “21”

(publication date shown in page source).

       37.     In addition to its publication of the Airplane Home Photographs,

Bavardist.com recopied and stored the images on its server at separate URL addresses. See

Exhibit “22” (“Bavardist Stored Airplane Home Copies”).

       38.     Bavardist.com had no license to display, copy, or store the Airplane Home

Photographs.

                GiveItLove.com Infringed the Airplane Home Photographs

       39.     On July 31, 2018 Giveitlove.com published an article that copied eight of the


                                              7
 Case 1:99-mc-09999 Document 981 Filed 09/03/20 Page 8 of 13 PageID #: 97857




Airplane Home Photographs displayed at the URL address https://www.giveitlove.com/

meet-the-man-who-converted-a-boeing-727-into-his-home-in-the-woods/. See Exhibit “23”

(“Giveitlove Airplane Home Accused Work”) and Exhibit “24” (publication date shown in

page source).

       40.      In addition to its public display of the Airplane Home Photographs on its

website, Giveitlove.com recopied and stored the images on its server at separate URL

addresses. See Exhibit “25” (“Giveitlove Stored Airplane Home Copies”).

       41.      Giveitlove.com had no license to display, copy, or store the Giraffe Woman

Photographs.

                Japacruch.com Infringements of Airplane Home Photographs

       42.      On October 21, 2019 Japacrunch.com published an article that copied eight

of the Airplane Home Photographs displayed at the URL address

https://www.japacrunch.com/life-story/meet-the-man-who-converted-a-boeing-727-into-his-

home. See Exhibit “26” (“Japacrunch Airplane Home Accused Work”) and Exhibit “27”

(publication date shown in page source).

       43.      In addition to its public display of the Airplane Home Photographs on its

website, Japacrunch.com recopied and stored the images on its server at separate URL

addresses. See Exhibit “28” (“Giveitlove Stored Airplane Home Copies”).

       44.      Japacrunch.com had no license to display or to copy and store the Giraffe

Woman Photographs.

                                   Summary Claim Chart

       45.      A chart with information on all claims of infringement of Werner’s

Photographs is attached. See Exhibit “29” (“Claim Chart”).


                                               8
 Case 1:99-mc-09999 Document 981 Filed 09/03/20 Page 9 of 13 PageID #: 97858




                                             COUNT I
                          (Direct Copyright Infringement, 17 U.S.C. § 501)

       46.       Plaintiff incorporates the allegations contained in paragraphs 1-45 as though

fully set forth herein.

       47.       Plaintiff is the author and copyright owner of the Photographs.

       48.       Defendants have reproduced, displayed, distributed, incorporated into

derivative works, or otherwise copied the Photographs without Plaintiff’s license or

authorization.

       49.       The actions and conduct of the Defendants, as described above, infringed

upon the exclusive rights granted to photographers under 17 U.S.C.A. 106 to display,

reproduce and distribute their work to the public. Such actions and conduct constitute

copyright infringement under the Copyright Act of 1976, 17 U.S.C.A. 501.

       50.       Plaintiff has complied in all respects with 17 U.S.C. §§ 101 et seq., and

secured and registered the exclusive rights and privileges in and to the copyrights of the

above-referenced works pursuant to 17 U.S.C. § 408.

       51.       Having timely registered his copyright in the Photographs, Plaintiff is

entitled to elect statutory damages under 17 USC § 412 and § 504(c), in an amount of not

less than $750 or more than $30,000 per infringement of each work registered prior to the

Defendants’ infringements.

       52.       Plaintiff alleges, on information and belief, that the Defendants conducted

their business by routinely exploiting photographic images without payment to, and

without obtaining licenses from, copyright owners. Such commercial piracy in an industry

in which copyrights are prevalent and well-understood will support an award of enhanced



                                                 9
Case 1:99-mc-09999 Document 981 Filed 09/03/20 Page 10 of 13 PageID #: 97859




statutory damages for willful infringement under Section 504(c)(2) of the Copyright Act in

the sum of up to ($150,000.00) per infringed work.

        53.   In the alternative, Plaintiff is entitled to elect recovery of its actual damages

and Defendants’ profits attributable to the infringement of the Photographs, pursuant to 17

U.S.C. 504(b).

        54.   Within the time permitted by law, Plaintiff will make his election between

actual damages and profit disgorgement, or statutory damages.

        55.   Prior registration also entitles Plaintiff to seek an award of attorney’s fees

pursuant to 17 USC § 412 and § 505.

        56.   Plaintiff is further entitled to pre-judgment interest at the Delaware state rate

set by Del. Code Ann. tit. 6, § 2301(a) on either actual or statutory damages from May 15,

2017.

                                      COUNT II
                 (Vicarious And/Or Contributory Copyright Infringement)

        57.   Plaintiff incorporates by reference all the allegations of paragraphs 1 through

45.

        58.   If Defendants are not liable as direct infringers of the Photographs, they are

secondarily liable for the infringements directly committed by the “Direct Infringers.”

        59.   Defendants contributed to, induced, or assisted infringements by the Direct

Infringers. Those Direct Infringers infringed while acting under the Defendants’ direction

and control using technology, facilities, and support services provided by Defendants.

        60.   Defendants had, or should have had, knowledge of the infringements of the

Direct Infringers. Further, the Accused Works were published on the Defendants’ websites



                                               10
Case 1:99-mc-09999 Document 981 Filed 09/03/20 Page 11 of 13 PageID #: 97860




and they were, or should have been, aware of that fact. As the owners or operators of their

respective websites, Defendants knew, or should have known, that they did not have

licenses to use Werner’s images in the Accused Works.

          61.   Defendants had the right and ability to supervise the infringing activity that

all the Direct Infringers committed because the infringements occurred on websites and

programs owned, operated, or controlled by Defendants.

          62.   Defendants obtained some financial benefit from the infringement of

Werner’s rights in the Protected Works because they published advertisements and links to

other content on the Accused Works and because the Photographs were a draw for viewers

regardless of the revenue received from advertising. Accordingly, they had an incentive to

permit infringement by the direct infringers.

          63.   As a direct and proximate result of said acts of secondary infringement,

Plaintiffs have suffered substantial damages in an amount to be proven at trial.

          64.   Werner is entitled to actual damages and disgorgement of direct and indirect

profits realized by Defendants in an amount to be proven at trial or, at his election,

statutory damages.

          65.   Within the time permitted by law, Werner will make his election between

actual damages and profit disgorgement, or statutory damages, depending upon which is

larger.

          66.   Werner is further entitled to its attorneys’ fees and costs pursuant to 17

U.S.C. § 505.

          67.   Werner is further entitled to pre-judgment interest at the Delaware state rate

set by Del. Code Ann. tit. 6, § 2301(a) on either actual or statutory damages from May 15,


                                                11
Case 1:99-mc-09999 Document 981 Filed 09/03/20 Page 12 of 13 PageID #: 97861




2017.

                                              RELIEF

         WHEREFORE, Plaintiff requests judgment against Defendants for:

        1.     A finding that Defendants infringed Plaintiff’s copyright interests in the

Photographs by copying and displaying them and for using them to create derivative works

for commercial purposes without any license or consent;

        2.     An award of actual damages and disgorgement of all of Defendants’ profits

attributable to sixty (60) infringing copies made, as provided by 17 U.S.C. §504, in an

amount to be proven at trial or, in the alternative, at Plaintiff’s election, statutory damages

for willful infringement of four (4) works pursuant to 17 U.S.C. §504(c)(1) or (2) in the

amount of $750 to $150,000 per work, whichever is larger;

        3.     An order, pursuant to 17 U.S.C. 502(a), enjoining Defendants from any

further infringing use of any of Plaintiff’s works.

        4.     An order, pursuant to 17 U.S.C. §§ 502 and 503, impounding or enjoining

Defendants to turn over to Plaintiff all copies of the Photographs made or used in violation

of the exclusive right of the copyright owner including server copies; all plates, tapes, film

negatives, or other articles by means of which such copies may be reproduced; and records

documenting the manufacture, sale, or receipt of things involved in any such violation,

including all server copies.

        5.     An award of Plaintiff’s attorney’s fees and costs pursuant to 17 U.S.C. §

505;

        6.     Prejudgment interest from May 15, 2017; and

        7.     Such other relief as the Court deems just and proper.


                                                12
Case 1:99-mc-09999 Document 981 Filed 09/03/20 Page 13 of 13 PageID #: 97862
